05/04/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0098


                                     DA 21-0098
                                  _________________



 IN THE MATTER OF:

 A.H.R.,                                                       ORDER

             A Youth in Need of Care.


                                  _________________

      Counsel for Appellant Mother has filed a motion for an extension of time within
which to file the opening brief. Good cause appearing,
      IT IS HEREBY ORDERED that motion is GRANTED.               Appellant Mother’s
opening brief shall be filed on or before June 25, 2021.
      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               May 4 2021